Mahoney, P.J., and Casey, J.,
concur in the following memorandum by Casey, J. Casey, J. (concurring). In our view, the appeal from the permanent order of support brings up for review the filiation order, which serves as the sole basis for imposing the support obligation upon respondent. The majority bases its contrary view largely upon the recent trend toward expanding Family Court’s paternity jurisdiction beyond the realm of support proceedings. The fact remains, however, that we are not confronted with such a case of expanded jurisdiction here. Rather, the sole purpose for the paternity proceeding brought on by petitioner was to establish the basis for imposing the obligation of support upon respondent. The petitions for an order of filiation and for an order of support were filed simultaneously, and the petition for support specifically refers to the paternity petition. The order of filiation and an order of temporary support were entered simultaneously. The amended permanent order of support specifically refers to the order of filiation, which serves as the sole basis for imposing the obligation of support upon respondent. That the support order does not expressly incorporate the order of filiation is a technicality which should not serve to deprive respondent of the opportunity to obtain complete judicial review of the support order, including the foundation upon which the support obligation rests. The requirement that a respondent in a filiation/support proceeding* take an immediate appeal from an order of filiation while the issue of support is still pending or forever waive his right to judicial review of the finding of paternity is inconsistent with the restrictive appeal procedure of the Family Court Act, which generally provides for appeals only upon conclusion of the proceedings (see Besharov, Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, Part I, Family Ct Act, § 1112, pp 483-488). 1 Accordingly, we would reach the merits of respondent’s challenge to the paternity finding, but upon so doing we would reject respondent’s challenge since the finding is supported by clear and convincing proof. We concur, therefore, in the affirmance of the permanent order of support.

 Although petitioner filed a separate petition for support, purportedly pursuant to article 4 of the Family Court Act, a separate proceeding for support was superfluous since Family Court’s jurisdiction over paternity proceedings included the authority to order support (Family Ct Act, § 511). Indeed, upon making an order of filiation, the court is required to direct parents of sufficient means to make support payments (Family Ct Act, § 545).